Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 9, 2008 (People v Hancock, 54 AD3d 773 [2008]), affirming a judgment of the County Court, Dutchess County, rendered September 27, 2005.
*566Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Florio, Dickerson and Belen, JJ., concur.